NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUZANNE BROWN,                                  No.    20-15331

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00260-MCE-KJN

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A., FKA
Wachovia Mortgage, FSB, FKA World
Savings Bank, FSB, successor by merger
with Wells Fargo Bank Southwest, N.A.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Suzanne Brown appeals pro se from the district court’s judgment dismissing

her diversity action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the denial of leave


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to amend. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011). We affirm.

      The district court did not abuse its discretion by denying leave to amend

Brown’s first amended complaint to allege a California Homeowner Bill of Rights

(“HOBR”) claim based on her proposed allegations that defendant was required to

provide her with a loan modification. See Cal. Civ. Code § 2923.4 (explaining that

“the purpose of [HOBR] . . . is to ensure that, as part of the nonjudicial foreclosure

process, borrowers are considered for, and have a meaningful opportunity to

obtain, available loss mitigation options,” but that nothing in HOBR “require[s] a

particular result of that process”); Mabry v. Superior Ct., 110 Cal. Rptr. 3d 201,

211 (Ct. App. 2010) (“Section 2923.6 merely expresses the hope that lenders will

offer loan modifications on certain terms.” (emphasis is original)); see also

Cervantes, 656 F.3d at 1041 (leave to amend may be denied where amendment

would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendant’s request for judicial notice is denied as unnecessary.

      AFFIRMED.




                                          2                                       20-15331